OPINION — AG — ** UNEXPIRED TERM OF SHERIFF ** (1) THE MINUTES OF THE BOARD OF COUNTY COMMISSIONERS, REGULARLY MADE, FILED AND RECORDED WITH THE COUNTY CLERK, ON JUNE 25, 1952, CLEARLY SHOW THAT THE FORMER UNDER SHERIFF, JOE EVERETT, WAS APPOINTED BY THE BOARD TO THE OFFICE OF SHERIFF FOR THE UNEXPIRED TERM OF W.C. JESTER. (2) THE BOARD OF COUNTY COMMISSIONERS, AT ITS MEETING OF JUNE 28, 1952, WAS WITHOUT LEGAL AUTHORITY TO CHANGE OR REVOKE THE ORIGINAL APPOINTMENT SO AS TO LIMIT IT TO A TERM OF THIRTY DAYS. (APPOINTMENT OF SHERIFF, REVOKE APPOINTMENT) CITE: 51 O.S.H. 13, 51 O.S.H. 15 (REMOVAL) (LEWIS A. WALLACE)